IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41379
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN ERIC MACIAS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC Nos. L-96-CR-19-1
                           C-01-CR-231
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appointed counsel for John Eric Macias has moved for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Macias received a copy of

counsel’s motion and brief and has filed a response.   He submits

that he does not challenge the conduct for which revocation of

his supervised release was sought.   Macias argues instead that

because of his cooperation with the Government he must serve his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41379
                                 -2-

sentence in solitary confinement.    This issue does not go to

Macias’s direct appeal.    Because Macias did not raise claims of

ineffective assistance of counsel in the district court, no

record was made relative to this issue.    This court does not

resolve claims of ineffective assistance of counsel on direct

appeal if the record is not sufficiently developed.    See United

States v. Haese, 162 F.3d 359, 363 (5th Cir. 1998).

     Our independent review of the brief, the issue raised in

Macias’s response, and the record discloses no nonfrivolous

issue.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein.

The APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.